881 F.2d 1076
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilbur R. LANGFORD;  Anna L. LANGFORD, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-1091.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1989.

Before KRUPANSKY and RYAN, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioners brought an action in the Tax Court seeking a redetermination of tax deficiency for 1983.  The Tax Court found for the Commissioner in part and for the petitioners in part.  Petitioners took an appeal from the decision but the Commissioner did not.  The parties have briefed the issues, petitioners proceeding pro se.


3
The Tax Court found that petitioners received $9,062.57 interest in 1983 from the sale of a certain piece of real property.  Petitioners maintained that they received only $537.43 in interest in 1983 from that transaction.  Findings of fact of the Tax Court shall not be overturned unless clearly erroneous.    Rose v. Commissioner, 868 F.2d 851, 853 (6th Cir.1989).  We have examined the instant record and find that the Tax Court's decision was not clearly erroneous.  There is ample evidence in the record, including an amortization table for the obligation effectively assumed by the 1983 payee, to support the Tax Court's findings.  The elaborate justifications and legal arguments raised by petitioners ab initio on appeal are of no moment.


4
Accordingly, the decision of the Tax Court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.